                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TRAVON EMMANUEL JONES,                              )
                                                    )
                          Petitioner,               )
                                                    )
                     v.                             )     1:19CV685
                                                    )     1:18CR305-1
UNITED STATES OF AMERICA,                           )
                                                    )
                       Respondent.                  )


                                            ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on July 23, 2019, was served on the parties in this

action. (ECF Nos. 44, 45.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that this action is filed and DISMISSED sua sponte

without prejudice to Petitioner promptly filing a corrected motion on the proper § 2255 forms

if he seeks to attack his sentence or conviction.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 16th day of August 2019.

                                            /s/ Loretta C. Biggs
                                            United States District Judge
